DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: on page 10, paragraph [0056], line 6, after “display unit”, “732” should be changed to --832—as shown in Fig. 7 .  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105951956.
	CN105951956 discloses a toilet cleaning system mounted onto a toilet, the toilet cleaning system including: a cleaning tool 10 configured to clean an inward facing surface of the toilet bowl; a support arm 8 configured move the cleaning tool 9 along the inward facing surface; and a control device 11 configured to: deploy the support arm 8 to move the cleaning tool 10 towards the inward facing surface; and, actuate the cleaning tool 10 to clean the inward facing surface.
	Regarding claim 2, the control device 11 deploys the support arm 8 along a cleaning path.
	Regarding claim 17, the toilet cleaning system further includes a soap unit 4 for mixing a cleaning material with the fluid channeled to the cleaning tool 10.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/203475. 
	WO 2016/203475 discloses a toilet cleaning system 20 mounted onto a toilet, the toilet cleaning system 20 including: a cleaning tool 64 configured to clean an inward facing surface of the toilet bowl; a support arm 62 configured move the cleaning tool 36 along the inward facing surface; and a control device 32 configured to: deploy the support arm 62 to move the cleaning tool 36 towards the inward facing surface; and, actuate the cleaning tool 64 to clean the inward facing surface.
	Regarding claim 2, the control device 32 deploys the support arm 62 along a cleaning path.
	Allowable Subject Matter
Claims 3-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 3754